ACCEPTED
                                                                                                                  03-14-00435-CV
                                                                                                                         4090393
                                                                                                        THIRD COURT OF APPEALS
                                                                                                                   AUSTIN, TEXAS
                                                                                                             2/10/2015 1:05:24 PM
                                                                                                                JEFFREY D. KYLE
                                                                                                                           CLERK
                                      LAW OFFICE OF TERRI H. MOTL
                                       1510 RIVER RIDGE LN., SAN ANGELO, TEXAS 76904
                                                        (325) 651-7608

BOARD CERTIFIED- FAMILY LAW                                                                   FILED IN
                                                                                              TRAINED FAMILY LAW MEDIATOR
TEXAS BOARD OF LEGAL SPECIALIZATION                                                    3rd COURT OF APPEALS
                                                     February 9, 2015                      AUSTIN, TEXAS
                                                                                       2/10/2015 1:05:24 PM
                                                                                         JEFFREY D. KYLE
          VIAEFILE                                                                             Clerk


          Attn: Frances Hewtty, Deputy Clerk
          Court of Appeals
          Third District of Texas
          P.O. Box 12547
          Austin, TX 78711-2547

          RE:     Court of Appeals Number:        03-14-00435-CV
                  Trial Court Case Number:        CV12-004436

          Style: Leslie Otis Rolls, Jr.
                 v.
                 Susan D. Rolls

          Dear Sir/Madam:

          I do not wish to participate in oral argument for this case and hereby waive oral argument. Please
          let me know once the Court agrees and releases me from attending any oral argument.

          Very truly yours,




          Terri H. Motl

          THM/sab
          Enclosures
          cc:    Susan D. Rolls
                 Chad Ruback